DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Sur et al. (Pub. No. : US 2019/0274354 A1)
Regarding claim 1, Sur discloses an aerosol delivery device (100) comprising: a power source (124) configured to provide a voltage; an aerosol production component powerable (see paragraph 0077) to produce aerosol from an aerosol precursor composition; a voltage regulator circuit (402) coupled between the power source and a load including the aerosol production component, and configured to provide an output voltage in which the voltage provided by the power source is regulated to a predetermined voltage target; a switching (120) arrangement including a first switch and a second switch (416), the first switch being a multiple-throw switch including first and second inputs coupled to respectively the voltage regulator circuit and ground, and an output coupled to the second switch, the second switch coupled to and between the voltage regulator circuit and the load; and processing circuitry (408) coupled to the first 
Regarding claim 2, Sur discloses the voltage regulator circuit (402) is a switching regulator circuit.
	Regarding claim 3, Sur discloses the voltage regulator circuit (402) is a buck-boost regulator circuit.
Regarding claim 4, Sur discloses when the output voltage is connected to the second switch (416), the output voltage causes the second switch to close and thereby connect the output voltage to the aerosol production component, and
 wherein when ground is connected to the second switch, the output voltage is disconnected from the second switch, and the second switch is thereby caused to open and disconnect the output voltage from the aerosol production component (see paragraphs 0077, 0079)
Regarding claim 5, Sur discloses the second switch 1s a field-effect transistor including a gate terminal coupled to the output of the first switch, and source and drain terminals coupled to respectively the voltage regulator (402) and the load.


Regarding claim 7, Sur discloses the second switch is a solid-state relay with an internal optocoupler to isolate the power source (124) from the load.
Regarding claim 8, Sur discloses the aerosol production component includes a heating element (128) powerable to vaporize components of the aerosol precursor composition, and the aerosol delivery device further comprises:
an infrared temperature sensor (120) coupled to the processing circuitry, and configured to measure infrared energy emitted by one or more of the heating element, a liquid transport element for the aerosol precursor composition (104), or the aerosol precursor composition, during the aerosol-production time period, wherein the processing circuitry (123) is further configured to determine the temperature of the heating element, the liquid transport element or the aerosol precursor composition from the infrared energy measured by the infrared temperature sensor, and adjust the signal when the temperature deviates from a predetermined target (see paragraphs 0080, 0148).
Regarding claim 9, Sur discloses the processing circuitry configured to adjust the signal includes the processing circuitry configured to adjust the signal to cause the first switch to connect the output voltage or ground to the second switch when the temperature is respectively below or above the predetermined target (see paragraphs 0080, 0148).


Regarding claim 11, Sur discloses the processing circuitry configured to adjust the duty cycle of the PWM signal includes the processing circuitry configured to increase or decrease the duty cycle when the temperature is respectively below or above the predetermined target (see paragraph 0008, 0090).
Regarding claim 12, Sur discloses the infrared temperature sensor (120) configured to measure ambient infrared energy emitted by the heating element, the liquid transport element or the aerosol precursor composition (see paragraph 0061) when the heating element is unpowered, and the processing circuitry is configured to determine an ambient temperature of the heating element, the liquid transport element or the aerosol precursor composition from the ambient infrared energy measured by the infrared temperature sensor, and wherein the processing circuitry configured to determine the temperature includes the processing circuitry configured to compensate for the ambient temperature (see paragraph 0061)
Regarding claim 13, Sur discloses the infrared temperature sensor (320) is configured to periodically measure the ambient infrared energy emitted by the heating element, the liquid transport element or the aerosol precursor composition when the heating element is unpowered, between aerosol-production time periods when the heating element is powered, and the processing circuitry is configured to periodically determine the ambient temperature of the heating element (se paragraph 0051, 0061), 
Regarding claim 14, Sur discloses a sensor (120 or 220) configured to produce a measurement of pressure caused by airflow through at least a portion of the housing, and convert the measurement of pressure to a corresponding signal,
wherein the processing circuitry is further configured to receive the corresponding signal, and initiate the aerosol-production time period in response thereto (see paragraphs 00120, 220).
Regarding claim 15, Sur discloses the control body comprising: a power source (124) configured to provide a voltage; an aerosol production component or terminals  (104) configured to connect the aerosol production component to the control body, the aerosol production component being powerable to produce aerosol from an aerosol precursor composition; a voltage regulator circuit coupled between the power source and a load including the aerosol production component, and configured to provide an output voltage in which the voltage provided by the power source is regulated to a predetermined voltage target; a switching arrangement including a first switch  (120) and a second switch (416), the first switch being a multiple-throw switch including first and second inputs coupled to respectively the voltage regulator circuit and ground, and an output coupled to the second switch (416), the second switch coupled to and between the voltage regulator circuit and the load; and processing circuitry coupled to the first switch, and configured to output a signal during an aerosol-production time period to cause the first switch (120)  to switchably connect the output voltage to the second switch (416) and ground via respectively the first and second inputs, and 
Regarding claim 16, Sur discloses the voltage regulator circuit is a switching regulator circuit (402).
Regarding claim 17, Sur discloses the voltage regulator circuit is a buck-boost regulator circuit (402).
Regarding claim 18, Sur discloses the output voltage is connected to the second switch (416), the output voltage causes the second switch to close and thereby connect the output voltage to the aerosol production component (104), and wherein when ground is connected to the second switch, the output voltage is disconnected from the second switch, and the second switch is thereby caused to open and disconnect the output voltage from the aerosol production component (104).
Regarding claim 19, Sur discloses a field-effect transistor  (see paragraph 0089) including a gate terminal coupled to the output of the first switch (120), and source and drain terminals coupled to respectively the voltage regulator (402) and the load.
Regarding claim 20, Sur discloses a gate driver coupled to and between the gate terminal and output of the first switch (120), the gate driver configured to accept the output voltage and produce a drive signal for the second switch (416).
Regarding claim 21, Sur discloses the second switch is a solid-state relay with an internal optocoupler to isolate the power source  9124)from the load.


wherein the processing circuitry is further configured to determine the temperature of the heating element from the infrared energy measured by the infrared temperature sensor, and adjust the signal when the temperature deviates from a predetermined target (see paragraph 0061).
Regarding claim 23, Sur discloses the processing circuitry configured to adjust the signal includes the processing circuitry configured to adjust the signal to cause the first switch (120) to connect the output voltage or ground to the second switch (416) when the temperature is respectively below or above the predetermined target.
Regarding claim 24, Sur discloses the signal is a pulse-width modulation (PWM) signal, and the processing circuitry configured to adjust the signal includes the processing circuitry configured to adjust a duty cycle of the PWM signal when the temperature deviates from the predetermined target (see paragraph 0061).
Regarding claim 25, Sur discloses the processing circuitry configured to adjust the duty cycle of the PWM signal includes the processing circuitry configured to increase or decrease the duty cycle when the temperature is respectively below or above the predetermined target (see paragraph 0.0.61).


Regarding claim 27, Sur discloses the infrared temperature sensor is configured to periodically measure the ambient infrared energy emitted by the heating element, the liquid transport element or the aerosol precursor composition when the heating element (228) is unpowered, between aerosol-production time periods when the heating element is powered, and the processing circuitry is configured to periodically determine ambient temperature of the heating element, the liquid transport element or the aerosol precursor composition from the ambient infrared energy measured by the infrared temperature sensor (see paragraph 0061).
Regarding claim 26, Sur discloses a sensor configured to produce a measurement of pressure caused by airflow through at least a portion of the housing, and convert the measurement of pressure to a corresponding signal, wherein the processing circuitry is further configured to receive the corresponding signal, and initiate the aerosol-production time period in response thereto (see paragraph 0061).


                                                             Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                         03/11/2021